United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                               _____________

                                No. 97-2470
                               _____________

Joseph W. Marti, Jr.; Mike Alsop;      *
Greg McDonald; Ray Powers; James E.    *
Swift; Steve Nelson; Milton Jones;     *
Eric Cole, Jr.; Robert Edmound; Fred   *
Hodges, Jr.; Mike Jablonowski; David   *
First; Martin Hooper;                  *
                                       *
             Plaintiffs - Appellants,  *
                                       *
George Petsoff;                        *
                                       *
             Plaintiff,                *
                                       *
Mike Abernathy; Rick A. Atchley;       *
John J. Caswell, Jr.; Maury Weiner;    *   Appeal from the United States
Paul Diecker; Joe Gaeta; Chris Cannon; *   District Court for the
Henry Meyers; Barry McClintock;        *   Eastern District of Missouri.
Jerry Holloway; Nick Millick; Patrick *
Dougherty; Chris Schenk;               *       [UNPUBLISHED]
                                       *
             Plaintiffs - Appellants,  *
                                       *
Keith Lombardo;                        *
                                       *
             Plaintiff,                *
                                       *
Dan Hensley; Joe Insalaco;             *
                                       *
             Plaintiffs - Appellants,  *
                                       *
John Doe, I through XX; Salvatore      *
Orlando; Byron Carson;                    *
                                          *
              Plaintiffs,                 *
                                          *
Keith Moorehead; Daniel Murphy;           *
Chris Cannon; Henry Meyers; Raymond *
Marti, III; John W. Turner; Clarence      *
Aulbach, Jr.;                             *
                                          *
              Plaintiffs - Appellants,    *
                                          *
       v.                                 *
                                          *
Grey Eagle Distributors, Inc.;            *
                                          *
              Defendant - Appellee.       *
                                    _____________

                                 Submitted: January 16, 1998
                                     Filed: February 2, 1998
                                  _____________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                       _____________

PER CURIAM.

       The plaintiffs in this lawsuit alleged violations of the Fair Labor Standards Act
and asserted other claims against their employer, Grey Eagle Distributors, Inc. The
District Court,1 having granted Grey Eagle's motion to reconsider a previously granted
motion by the plaintiffs to amend the complaint by interlineation to add approximately
thirty new plaintiffs, then granted summary judgment for Grey Eagle on statute-of-


      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.

                                          -2-
limitations grounds. In granting Grey Eagle's motion for reconsideration, the court
found that the addition of the approximately thirty new plaintiffs would be in direct
contravention of the court's order establishing a cut-off date for adding plaintiffs.

       In this appeal, the plaintiffs contend the District Court abused its discretion by
granting Grey Eagle's motion for reconsideration. Having reviewed the case, we find
no abuse of discretion. We further find that the issues do not warrant extended
discussion. See 8th Cir. R. 47B.

       Grey Eagle characterizes the appeal as frivolous and requests an award of
attorney fees incurred in its defense of the appeal. The plaintiffs' arguments are
convoluted and confusing, and some of them, we agree, are plainly frivolous. But even
though we discern no merit in any of the plaintiffs' arguments, we are not prepared to
say that the appeal as a whole is entirely frivolous. Accordingly, the request for
attorney fees is denied. Grey Eagle is, of course, entitled to recover its costs. See Fed.
R. App. P. 39; 8th Cir. R. 39A.

      The decision of the District Court is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-